Citation Nr: 0813222	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  06-27 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
diabetes mellitus, type II and, if so, whether the reopened 
claim should be granted. 


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to July 
1981, November 1981 to September 1983, June 1984 to February 
1985, in May 1992, and from October 1994 to December 1994.  
He also apparently had period of active duty for special work 
(ADSW) from November 1996 to December 1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in January 2008.  A transcript 
of the hearing is of record.  

At the January 2008 Board hearing, the veteran testified that 
he has had lung problems ever since contracting pneumonia 
during Marine Corps Boot Camp, and that he had had pneumonia 
a couple of years ago.  This raises an informal claim for 
service connection for lung problems, to include pneumonia, 
to which the RO has not yet responded.  The issue is 
therefore referred to the RO for appropriate action.

The issue of entitlement to service connection for 
hypertension is addressed in the remand that follows the 
order section of this decision.


FINDINGS OF FACT

1.  In an unappealed May 2005 rating decision, the RO denied 
the veteran's claim for service connection for diabetes 
mellitus, type II.

2.  The evidence associated with the claims file subsequent 
to the May 2005 rating decision includes evidence that 
relates to an unestablished fact necessary to substantiate 
the claim, is not cumulative or redundant of the evidence 
previously of record and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
of entitlement to service connection for diabetes mellitus, 
type II.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

At the time of the May 2005 RO decision, which denied service 
connection for diabetes mellitus, type II, the evidence of 
record established that the veteran had had a provisional 
diagnosis of diabetes mellitus with an elevated fasting 
glucose reading (144 mg/dl) on December 7, 1996.  However, 
there was no evidence to show that the veteran was on active 
duty in December 1996.

The evidence submitted after the May 2005 denial includes 
Headquarters, Arizona National Guard, Office of the Adjutant 
General, orders dated in November 1996 for the veteran to 
report to active duty for special work (ADSW) from November 
18, 1996, to December 17, 1996.  The evidence also includes 
the veteran's January 2008 Travel Board testimony that he was 
on active duty in the service of the Federal Government at 
the time.  The Board believes that the veteran's 
aforementioned period of ADSW may constitute a period of 
active duty or active duty for training.  The November 1996 
Adjutant General's orders therefore raise a strong question 
of whether indeed the veteran was on active duty or active 
duty for training at the time of his December 1996 
provisional diagnosis of diabetes mellitus, type II.  
Accordingly, the Board concludes that it is new and material, 
and reopening of the claim is in order.


ORDER

Reopening of the claim of entitlement to service connection 
for diabetes mellitus, type II is granted. 




REMAND

The veteran contends that he developed diabetes mellitus, 
type II, and hypertension while on active duty and that he 
continues at present to suffer from these disorders.  As to 
the issue of service connection for diabetes mellitus, type 
II, a remand is in order to determine whether the veteran was 
on active duty or active duty for training during the period 
from November 18, 1996, to December 17, 1996, covered by the 
November 1996 Adjutant General's orders.  If it is determined 
that the veteran was on active duty or active duty for 
training during that period of time, an examination is in 
order to procure a medical opinion concerning the nature and 
etiology of his diabetes mellitus.  

As to the issue of service connection for hypertension, the 
evidence of record includes a November 1994 screening note of 
acute medical care that reflects a blood pressure reading of 
170/104 mm Hg and a clinical comment that the veteran 
currently had high blood pressure.  The veteran served on 
active duty from October 1994 to December 1994.  Other 
medical evidence of record shows a diagnosis in December 1989 
of mild hypertension accompanied by blood pressure readings 
over the course of five days in that month, and reports of 
high blood pressure in November 1993 and December 1996 
(including a reading of 152/99 mm Hg on the latter occasion).  
A remand is necessary to afford the veteran an examination to 
determine the nature and etiology of any current 
hypertension.  The Board notes that the active-duty status of 
the veteran's service in November 1994 has already been 
established; on remand, it should also be determined whether 
the veteran was on active duty or active duty for training in 
December 1989 or November 1993.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) for the following actions:

1.  The RO or the AMC should take 
appropriate steps to obtain and associate 
with the claims file any DD Form 214 that 
may be available for the period of active 
duty for special work (ADSW) from November 
18, 1996, to December 17, 1996, or 
otherwise verify whether this period of 
service constitutes active duty or active 
duty for training.  The RO or the AMC 
should also verify whether the veteran 
served on active duty or active duty for 
training in December 1989 and/or November 
1993.

2.  Then, the veteran should be afforded a 
VA examination by a physician with 
appropriate expertise to determine the 
nature and etiology of his hypertension.  
The claims folder must be made available 
to and reviewed by the examiner.

Based upon the examination results and the 
review of the claims folder, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better 
probability that the disorder was present 
during active duty or active duty for 
training and if so, whether the disorder 
clearly and unmistakably existed prior to 
the veteran's entrance onto that period of 
service.

If the examiner believes that the disorder 
existed prior to a period of active 
service, the examiner should provide an 
opinion as to whether the disorder clearly 
and unmistakably underwent no chronic 
increase in severity as a result of 
service.

If the examiner believes that the disorder 
was not present during active service, the 
examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to the veteran's 
active service.

The supporting rationale for all opinions 
expressed must also be provided.


3.  If it is confirmed that the veteran 
served on active duty or active duty for 
training from November 18, 1996, to 
December 17, 1996, he should also be 
afforded a VA examination by a physician 
with appropriate expertise to determine 
the nature and etiology of his diabetes 
mellitus, type II.  The claims folder must 
be made available to and reviewed by the 
examiner.

Based upon the examination results and the 
review of the claims folder, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better 
probability that the disorder was present 
during active duty or active duty for 
training and if so, whether the disorder 
clearly and unmistakably existed prior to 
the veteran's entrance onto that period of 
service.

If the examiner believes that the disorder 
existed prior to a period of active 
service, the examiner should provide an 
opinion as to whether the disorder clearly 
and unmistakably underwent no chronic 
increase in severity as a result of 
service.

If the examiner believes that the disorder 
was not present during active service, the 
examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to the veteran's 
active service.

The supporting rationale for all opinions 
expressed must also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the appellant's claims based 
on a de novo review of the record.  If the 
benefits sought on appeal are not granted 
to the appellant's satisfaction, a 
supplemental statement of the case should 
be issued, and the appellant and his 
representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the Board 
for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims 
that are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).






 Department of Veterans Affairs


